Citation Nr: 0839803	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability, claimed as secondary to service-connected 
residuals of appendectomy.

2.  Entitlement to service connection for bladder cancer, 
claimed as secondary to service-connected residuals of 
appendectomy.
  
3.  Entitlement to a disability rating in excess of 
30 percent for seborrheic dermatitis of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2006 and in 
February 2007 that, in pertinent part, denied service 
connection for a prostate disorder and for bladder cancer-
each claimed as secondary to the service-connected residuals 
of appendectomy; and denied a disability rating in excess of 
30 percent for seborrheic dermatitis of the scalp.  The 
veteran timely appealed.

The question of whether the veteran's prostate disability is 
related to a disease or injury in service, or is secondary to 
the service-connected seborrheic dermatitis of the scalp, was 
addressed in a February 1978 Board decision.  The current 
claim concerns whether entitlement to service connection may 
lie under 38 C.F.R. § 3.310, as secondary to the service-
connected residuals of appendectomy.  The claim had not 
previously been considered as such, which potentially 
provides a "new cause of action" not subject to the usual 
requirement of new and material evidence to reopen.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998).  Hence, the Board may adjudicate 
the veteran's current claim for service connection for a 
prostate disability as an original, rather than as a 
reopened, claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of a disability rating in excess of 30 percent for 
seborrheic dermatitis of the scalp is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A prostate disability was first demonstrated many years 
after service and is not related to a disease or injury 
during active service, and is not due to or aggravated by a 
service-connected disability.

2.  Bladder cancer was first demonstrated many years after 
service and is not related to a disease or injury during 
active service, and is not due to or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  A prostate disability was not incurred or aggravated in 
service; and is not proximately due to, or the result of, the 
veteran's service-connected residuals of appendectomy.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 
(2008).

2.  Bladder cancer was not incurred or aggravated in service; 
may not be presumed to have been incurred therein; and is not 
proximately due to, or the result of, the veteran's service-
connected residuals of appendectomy.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through December 2005, December 2006, and February 2007 
letters, the RO notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the February 2007 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examination in connection with the claims decided on appeal, 
a report of which is of record.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a malignant tumor became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran does not claim and the record does not show that 
the veteran's prostate disability or bladder cancer had its 
onset in service, that cancer was manifested within the first 
post service year, or that prostate disability or bladder 
cancer is otherwise related to active duty on a direct basis.  
The veteran contends that service connection for a prostate 
disability and for bladder cancer is warranted on the basis 
that each of his disabilities is proximately due to or a 
result of his service-connected residuals of appendectomy.

In December 2005, the veteran indicated that his appendix had 
ruptured in service and released toxins throughout his 
system.

In August 2006, the veteran indicated that he has had chronic 
infections since having the in-service appendectomy which, he 
believed, resulted in his prostate disability and bladder 
cancer.
    
The Board notes that service connection has been in effect 
for appendectomy scar, effective October 1951.  A 0 percent 
(noncompensable) disability rating has been in effect since 
then.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Private treatment records, dated in February 2003, reveal 
that the veteran has chronic prostate symptoms and chronic 
inflammation of the bladder.

VA treatment records, dated in November 2003, reflect that 
the veteran underwent surgery for bladder cancer in 2002.

A VA physician reviewed the veteran's claims file and medical 
records extensively in April 2006.  The physician noted that 
the veteran underwent an appendectomy in April 1950.  He 
underwent a cystoscopy procedure in July 2002, and was found 
to have a 2-centimeter papillary tumor at the left bladder 
wall.  There also was evidence of benign prostatic 
hypertrophy at that time.  The veteran underwent surgical 
intervention in August 2002.  The pathology report then 
revealed carcinoma of the urinary bladder.  Multiple 
procedures following the surgery have revealed no recurrence 
of the disease.  In April 2006, the veteran again was found 
to have an enlarged prostate gland.  

Based on a review of the claims file, the VA physician opined 
that the veteran's claims for service connection for a 
prostate disability and for bladder cancer, as secondary to 
the appendectomy in service, are not supported by anatomy, 
physiology, or by a review of objective medical literature.  
The VA physician found no objective medical evidence to 
support the veteran's claims, and concluded that the 
veteran's prostate disability and bladder cancer are not due 
to, and are not caused by the appendectomy performed in 
service.

The April 2006 opinion was based on a review of the record 
and gives a rationale for the findings made.  It clearly 
weighs against a finding that the veteran's prostate 
disability and bladder cancer are proximately due to or the 
result of the service-connected residuals of appendectomy.  
There is no positive etiology opinion of record supporting 
the veteran's claim or challenging the conclusions made in 
the April 2006 opinion.  

Because the competent evidence weighs against linking 
currently shown disabilities to service or to a service-
connected disability, the weight of the evidence is against 
each of the claims.  As the weight of the competent evidence 
is against the claims for a grant of service connection, the 
doctrine or reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 


ORDER

Service connection for a prostate disability is denied.

Service connection for bladder cancer is denied.


REMAND

Seborrheic Dermatitis of the Scalp 

For claims for an increased disability rating, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the veteran that, to substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the diagnostic code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 43-44.

The veteran contends that the service-connected seborrheic 
dermatitis of the scalp is more severe than currently rated, 
and warrants an increased disability rating.

The veteran was last afforded a VA examination to evaluate 
the severity of his service-connected disability in December 
2006.  The Board notes that the veteran's claims file was not 
available to the examiner at that time.  Since then, the 
veteran has described a greater level of disability.  In 
September 2007, the veteran indicated that the rash moved 
from one area of his body to another, and was a constant 
occurrence.
  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores, 
supra. Specifically, the notice should 
advise the veteran that to substantiate 
his increased rating claim for seborrheic 
dermatitis, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an increase 
in severity of the pertinent disability, 
and the effect that the worsening has on 
his employment and daily life.

In addition, the RO should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected seborrheic dermatitis 
of the scalp.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner, 
and the examination report should note 
review of the file.  

The examiner should report the percentage 
of the whole body, and the percentage of 
exposed areas affected by the service-
connected skin disability.   The examiner 
should indicate whether the skin 
disability has required constant or near-
constant systemic therapy during the past 
12-month period.

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected 
seborrheic dermatitis of the scalp from 
those of other skin conditions.   

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


